An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1253
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 17 June 2014


IN THE MATTER OF:

      J.C.P., J.T.P. & I.L.P.                 Guilford County
                                              Nos. 08 JT 691-92, 11 J 25




      Appeal    by   respondent-parents        from    order   entered    17   July

2013 by Judge H. Thomas Jarrell               in Guilford County          District

Court.    Heard in the Court of Appeals 19 May 2014.


      Mercedes O. Chut for petitioner-appellee Guilford County
      Department of Social Services.

      Hunt Law Group, P.C., by James A. Hunt, for respondent-
      appellant father.

      Assistant Appellate Defender J. Lee Gilliam for respondent-
      appellant mother.

      Smith, James, Rowlett & Cohen, L.L.P., by Margaret Rowlett,
      for guardian ad litem.


      BRYANT, Judge.


      Respondent-mother        appeals    from    an   order    terminating     her

parental rights as to J.C.P. (“Joseph”), J.T.P. (“Jacob”), and
                                           -2-
I.L.P.   (“Ivey”).1          Respondent-father          appeals   from      the    order

terminating his parental rights to Ivey.                      The father of Joseph

and Jacob is not a party to this appeal.                   For the reasons stated

below, we affirm the order of the trial court.

     The Guilford County Department of Social Services (“DSS”)

instituted      a     juvenile     case    involving       respondent-mother         and

juveniles    Joseph        and   Jacob    on   14   October    2008,   by     filing    a

petition alleging the children and their older siblings, S.D.

(“Sophia”),     A.D.       (“Avery”),     and    R.D.    (“Ryan”),     were       abused,

neglected    and      dependent     juveniles.          DSS   obtained      non-secure

custody of the children two days later and placed the children

in foster care.           On 24 February 2009, the trial court entered an

adjudication        and    disposition         order    concluding     that       Sophia,

Avery, and Ryan were neglected juveniles,2 and that Joseph and

Jacob    were       neglected     and    dependent      juveniles.          The    court

continued custody of all the juveniles with DSS, and granted

respondent-mother weekly supervised visitation with Joseph and

Jacob.



1
  Pursuant to Rule 3.1(b) of our Rules of Appellate Procedure, we
use pseudonyms to protect the identity of the juveniles.
2
  Respondent-mother’s parental rights to Sophia, Avery, and Ryan
were terminated in proceedings not involving Joseph, Jacob or
Ivey.   See In re S.M.D., No. COA12-373, 2012 WL 5857972 (Nov.
20, 2012).
                                            -3-
      During the pendency of the juvenile case involving Joseph

and Jacob, respondent-mother met respondent-father and conceived

Ivey.    DSS obtained non-secure custody of Ivey the day after her

birth    in   February       2011,    and   shortly     thereafter     DSS    filed      a

juvenile petition alleging Ivey was neglected and dependent.                            On

14 November 2011, the trial court entered an adjudication order

concluding Ivey was a neglected and dependent juvenile.                                The

court entered a disposition order for Ivey on 17 April 2012,

which granted respondent-parents supervised visitation with Ivey

and ordered that her case be heard with that of Joseph and

Jacob.        The    court    set    the    permanent    plan    for   Ivey       to    be

reunification with respondent-father, but relieved DSS from the

obligation      to   make     reasonable      efforts    to    reunify     Ivey    with

respondent-mother.           In a separate order entered 17 April 2012,

the   trial     court    relieved      DSS    from    the     obligation     to    make

reasonable efforts to reunify Joseph and Jacob with respondent-

mother and their father, and set adoption as the permanent plan

for Joseph and Jacob.               By order entered 13 December 2012, the

trial court changed the permanent plan for Ivey to adoption with

a concurrent plan of reunification with respondent-father.

      DSS subsequently filed a petition to terminate respondents’

parental rights to Ivey and a separate petition to terminate
                                         -4-
respondent-mother’s parental rights to Joseph and Jacob.                           By

order      entered    17    July   2013,       the    trial     court    terminated

respondent-mother’s parental rights to Joseph, Jacob, and Ivey

and terminated respondent-father’s parental rights to Ivey.                       The

court concluded that grounds existed to terminate respondent-

mother’s parental rights to Joseph, Jacob, and Ivey pursuant to

North Carolina General Statutes, section 7B-1111(a)(1),(2),(3)

and   (9),    and    that   grounds      existed     to   terminate     respondent-

father’s parental rights to Ivey pursuant to General Statutes,

section 7B-1111(a)(1) and (2).            Respondents appeal.

                            ____________________________

      On    appeal,   (I)    respondent-mother         argues    the    trial   court

erred by concluding grounds existed to terminate her parental

rights.      Respondent-father (II) also contends that the trial

court   erred    by   concluding      grounds        existed    to   terminate    his

parental     rights   to    Ivey   and    (III)      additionally      contends   the

court abused its discretion in concluding it is in Ivey’s best

interest to terminate his parental rights.

      This Court reviews orders in termination of parental rights

cases for “whether the findings of fact are supported by clear,

cogent and convincing evidence and whether these findings, in

turn, support the conclusions of law.”                    In re Clark, 72 N.C.
                                           -5-
App. 118, 124, 323 S.E.2d 754, 758 (1984) (citation omitted).

“If the trial court’s findings of fact are supported by ample,

competent      evidence,     they   are     binding        on    appeal,     even    though

there may be evidence to the contrary.”                     In re S.C.R., 198 N.C.

App.    525,    531,   679    S.E.2d       905,      909        (2009)    (citation       and

quotation      marks   omitted).            However,        “[t]he        trial     court’s

conclusions of law are fully reviewable de novo by the appellate

court.”     In re S.N., 194 N.C. App. 142, 146, 669 S.E.2d 55, 59

(2008) (citation and quotation marks omitted).

                                                 I

       Respondent-mother       argues       that     the    trial        court    erred   in

concluding      grounds    existed     to    terminate           her     parental    rights

because     she   failed      to    make     progress           in     correcting     those

conditions      that   led    to    the    removal     of        the     juveniles.        We

disagree.

       A court may terminate parental rights upon finding that

            [t]he parent has willfully left the juvenile
            in foster care or placement outside the home
            for more than 12 months without showing to
            the   satisfaction   of    the   court  that
            reasonable progress under the circumstances
            has been made in correcting those conditions
            which led to the removal of the juvenile.
            Provided, however, that no parental rights
            shall be terminated for the sole reason that
            the parents are unable to care for the
            juvenile on account of their poverty.
                                             -6-
N.C.    Gen.     Stat.        §   7B-1111(a)(2)            (2013).           “A    parent's

‘willfulness’        in      leaving    a    child        in    foster      care   may    be

established by evidence that the parents possessed the ability

to   make   reasonable        progress,       but   were        unwilling     to   make   an

effort.”       In re Baker, 158 N.C. App. 491, 494, 581 S.E.2d 144,

146 (2003) (citations omitted).                “Even if a parent has made some

efforts to regain custody, a trial court may still find that he

or she willfully left the child in foster care under section 7B–

1111(a)(2).”         In re S.F., 198 N.C. App. 611, 615, 682 S.E.2d

712, 716 (2009) (citation omitted).

       Here,     the      trial      court     found           that    respondent-mother

willfully left Joseph, Jacob, and Ivey in placement outside of

the home for more than twelve months without showing to the

satisfaction of the court that reasonable progress had been made

in correcting those conditions which led to the removal of the

juveniles.       Although “[Respondent-mother] has completed several

components      of     her    case     plan[,]      she    has        not   been   able   to

demonstrate through her behavior that she is capable of making

decisions that would not expose her children to further abuse.”

In support of this conclusion, we consider the trial court’s

unchallenged findings of fact illustrating a pattern of behavior

which exposes respondent-mother’s children to potential abuse.
                                         -7-
         The trial court found that Joseph and Jacob were placed in

the custody of DSS and pursuant to a consent order entered 8

December 2008, were adjudicated neglected and dependent.                             Ivey

was also placed in the custody of petitioner and subsequently

adjudicated       neglected      and   dependent    on     3    October      2011.     In

reviewing the adjudication orders disclosing the basis for the

petitions for non-secure custody, the trial court noted that

three of respondent-mother’s older children – Ryan, Sophia, and

Avery      (to     whom     respondent-mother’s          parental      rights        were

terminated) were abused, dependent, and neglected juveniles.

         The trial court noted that respondent-mother’s relationship

with the father of juveniles Ryan, Sophia, and Avery – Raymond

M.   –    was    abusive.        Following   that   relationship,         respondent-

mother      entered       into     a   romantic      relationship         with       B.P.

Interviews with Ryan, Sophia, and Avery presented allegations

that     B.P.    sexually    molested    both     Sophia       and   Avery    and    that

respondent-mother had been informed of this abuse but instructed

her daughters not to tell anyone.                   DSS members observed that

respondent-mother “continued to minimize the abuse, stating that

she found it hard to believe” and “denied having any knowledge

of the abuse with the exception of once when [Sophia] told her,

but she didn’t think anything of it.”
                                             -8-
      In December 2006, respondent-mother gave birth to twins,

Joseph and Jacob.          B.P. was listed as the father though it was

later determined he was not the biological father.                           In fact,

respondent-mother had remained in contact with the biological

father but chose to conceal his identity.

      On    7   November        2008,       respondent-mother      entered     into     a

service agreement with DSS wherein she was required to comply

with and make progress in the following categories: emotional /

mental health, life skills, and basic needs; parenting skills;

family     relationships;        and    visitation.         On    16    January    2010,

respondent-mother’s        counselor          reported     that   during    counseling

sessions, “[respondent-mother] was prepared to listen to each

child’s traumatic experiences perpetrated by the abusive male

who   had   lived    in    the       home    and   ‘watched’      the    juveniles    as

[respondent-mother] worked outside the home.”                          The trial court

found that it was essential to the welfare and safety of the

children that respondent-mother be open and honest about her

dating relationships as respondent-mother had a propensity for

choosing abusive men.

      In    August   2010,       the    minor      child    Sophia      reported    that

respondent-mother         had    a    boyfriend.         Respondent-mother         denied

that she was in a relationship.                But, at the time of the denial,
                                             -9-
respondent-mother had been in a sexual relationship with a co-

worker, respondent-father, for three months and knew she was

pregnant      with      his    child.       Respondent-mother’s             social   worker

learned      of   the    pregnancy      when       respondent-mother          applied     for

medical      assistance        and   the    eligibility        worker       notified      DSS.

Respondent-mother acknowledged that she did not know respondent-

father very well.             The trial court found that respondent-mother

was aware that respondent-father had a four-year-old child for

whom he provides no support because the mother refuses to accept

money from him and he was briefly incarcerated due to an assault

upon a commanding officer in the Mexican Army.                         However, towards

the end of the pregnancy, respondent-father was spending the

night   with      respondent-mother          at    her    home.       Respondent-mother

gave    birth     to    Ivey    in   February       2011.       At    the    time    of   the

termination hearing, respondent-mother was living at least part-

time    with      respondent-father          at     his     home.       In    July     2011,

respondent-mother suffered a miscarriage.                            That she had been

pregnant was not disclosed to petitioner until respondent-mother

testified at the termination hearing.

       The   trial      court    made      findings       of   fact   that    respondent-

mother had two sexual or romantic relationships that she did not

voluntarily disclose to DSS.                 “Any man that [respondent-mother]
                                       -10-
is involved with would be required to cooperate with [DSS] and

work with [respondent-mother] on her reunification plan.                       Her

failure to disclose indicates that she will continue to expose

her    children      to   unsafe     situations.”         “[Respondent-mother]

continues to exhibit poor judgment by being dishonest [to] the

Court and the [DSS].” “[Respondent-mother’s] continued pattern

of dishonesty is evidence that although she has successfully

completed many programs as part of her case plan and attended

therapy there have been no internal changes and therefore she

has not corrected the conditions that led to her children’s

removal.”

       Respondent-mother      does    not     challenge    the   trial   court’s

findings of fact.         See In re A.R.H.B., 186 N.C. App. 211, 214,

651 S.E.2d 247, 251 (2007) (“If unchallenged on appeal, findings

of    fact   are   deemed    supported   by    competent    evidence     and   are

binding upon this Court.” (citation omitted)).                   Therefore, we

hold that the trial court’s order contains sufficient findings

of    fact   to    support   its   conclusion     that    despite   respondent-

mother’s completion of several components of her case plan with

DSS, “she has not been able to demonstrate through her behavior

that she is capable of making decisions that would not expose

her children to further abuse.”                Accordingly, we affirm the
                                      -11-
trial     court’s      conclusion    that     grounds     exist        to     terminate

respondent-mother’s parental rights to Joseph, Jacob, and Ivey

as   respondent-mother       has    “willfully     left       the    juvenile[s]      in

foster    care   or    placement    outside      the   home    for     more    than   12

months without showing to the satisfaction of the court that

reasonable progress under the circumstances has been made in

correcting those        conditions which led to the removal of the

juvenile[s].”         See N.C.G.S. § 7B-1111(a)(2).             We do not address

respondent-mother’s         arguments       regarding     the        trial      court’s

conclusion that grounds to terminate her parental rights also

existed under N.C.G.S. § 7B-1111(a)(1),(3) or (9).                          See In re

P.L.P., 173 N.C. App. 1, 8, 618 S.E.2d 241, 246 (2005) (holding

“where the trial court finds multiple grounds on which to base a

termination      of     parental     rights,      and     an        appellate     court

determines there is at least one ground to support a conclusion

that parental rights should be terminated, it is unnecessary to

address the remaining grounds.” (citation and quotation marks

omitted)).       Respondent-mother has not otherwise challenged the

trial court’s order terminating her parental rights to Joseph,

Jacob, and Ivey, and thus, we affirm the order as to respondent-

mother.

                                            II
                                           -12-
    Respondent-father also argues the court erred in concluding

grounds    existed      to    terminate      his     parental         rights    based      on

neglect and failure to make reasonable progress to correct the

conditions that led to the removal of the juvenile pursuant to

N.C.G.S. § 7B-1111(a)(1) and (2).                 We disagree.

    Grounds       exist      to   terminate        parental      rights       when    “[t]he

parent    has    willfully        left    the     juvenile       in    foster    care      or

placement    outside      the     home    for     more    than    12    months       without

showing     to    the   satisfaction         of     the    court       that    reasonable

progress under the circumstances has been made in correcting

those conditions which led to the removal of the juvenile.”

N.C.G.S. § 7B-1111(a)(2).                Again, “[w]illfulness is established

when the respondent had the ability to show reasonable progress,

but was unwilling to make the effort.”                    In re McMillon, 143 N.C.

App. 402, 410, 546 S.E.2d 169, 175 (2001) (citation omitted).

    Here,        the    trial      court        found     that        respondent-father

superficially complied with his case plan in that while he had

completed several components of the plan, he was not “able to

demonstrate through his behavior that he is capable of making

decisions that would not expose his child to further abuse.”

Respondent       contends     this       finding     is   not     supported          by   the

evidence, because he has fully complied with his case plan and
                                             -13-
his    relationship           with     respondent-mother         presents         no    safety

concern should Ivey be returned to his custody.

       The ultimate issue that brought Ivey into DSS’s custody was

respondent-mother’s failure to protect her children.                              The trial

court found that respondent-mother had not shown that she had

made reasonable progress toward correcting the conditions that

led to the removal of Ivey, because she had not demonstrated

that she is capable of making decisions that would not expose

her children to further abuse and she had an ongoing pattern of

dishonesty toward both DSS and the court.                            Respondent-father

does not challenge these findings.                       See Koufman v. Koufman, 330

N.C.   93,    97,       408     S.E.2d    729,     731    (1991).      The      trial    court

further found that respondent-father “has maintained throughout

the life of this case that he intends to remain in a romantic

live-in relationship with [respondent-mother] even if that means

he    could    not       have    his     minor    child    [Ivey]    in     his       care    and

custody.”          Respondent-father             was   repeatedly    informed          that    so

long   as     he       resided    with    respondent-mother,         he     could       not    be

considered         a    viable     placement       for    Ivey   due       to    respondent-

mother’s failure to make reasonable progress toward correcting

the conditions that led to the removal of Ivey, and yet he

continued          to     choose         respondent-mother          over        his     child.
                                    -14-
Respondent-father’s     steadfast     refusal        to       live    apart    from

respondent-mother demonstrates that he is still making decisions

that would potentially expose Ivey to future abuse and thus, has

not made reasonable progress to correct those conditions that

led to the removal of the juvenile.              Therefore, we hold the

trial   court’s   conclusion   that        grounds    exist          to   terminate

respondent-father’s parental rights to Ivey for failure to make

reasonable   progress   pursuant     to    N.C.G.S.       §    7B-1111(a)(2)     is

supported by its findings of fact.             Accordingly, we overrule

respondent-father’s argument.         See In re S.N., 180 N.C. App.

169, 636 S.E.2d 316 (2006) (affirming termination of parental

rights based on failure to make reasonable progress where the

father made some progress toward his case plan, but did nothing

to remedy the fact that he was maintaining a home with the

mother, which rendered him ineligible to receive custody of his

child due to the mother’s continuing drug abuse).

    Because we hold the trial court did not err in concluding

grounds exist to terminate respondent-father’s parental rights

pursuant to N.C.G.S. § 7B-1111(a)(2), we do not address his

arguments regarding the trial court’s conclusion that grounds to

terminate his parental rights also existed under N.C.G.S. § 7B-
                                    -15-
1111(a)(1).     In re P.L.P., 173 N.C. App. at 8, 618 S.E.2d at

246.

                                       III

       Lastly, respondent-father argues the trial court abused its

discretion in concluding it is in the best interest of Ivey to

terminate his parental rights.       We disagree.

       “After   an   adjudication   that     one   or   more   grounds     for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best interest.”      N.C. Gen. Stat. § 7B-1110(a) (2013).            In making

its determination, the court shall consider and make written

findings about each of the following criteria, if relevant:

            (1) The age of the juvenile.

            (2) The likelihood        of     adoption   of     the
            juvenile.

            (3) Whether the termination of parental
            rights will aid in the accomplishment of the
            permanent plan for the juvenile.

            (4) The bond between the juvenile and the
            parent.

            (5) The quality of the relationship between
            the juvenile and the proposed adoptive
            parent,   guardian,  custodian,  or   other
            permanent placement.

            (6) Any relevant consideration.
                                         -16-
Id.    “We review the trial court’s decision to terminate parental

rights for abuse of discretion.”                In re Anderson, 151 N.C. App.

94, 98, 564 S.E.2d 599, 602 (2002) (citation omitted).

       Respondent concedes that the trial court made findings of

fact   about   each      of   the     enumerated       criteria   but     argues   the

evidence does not support its finding regarding the bond between

him and Ivey.         The court specifically found that “[t]he bond

between [Ivey] and [respondent-father] is fair.                         [Respondent-

father] visits with his child regularly but . . . does not

exhibit the role of a parent but rather of a playmate for the

minor child.”       This finding is supported by the testimony of

Robert McEntire, a social worker with DSS.

             Based on what I’ve observed, [Ivey] is and
             has    been    comfortable    being    around
             [respondent-father] for the most part. I
             think she recognizes him. She’s acquainted
             with his presence, but I do not see a strong
             emotional bond. And [Ivey], to my knowledge,
             has never had any trouble separating from
             [respondent-father] when visits are over.

Additionally, Eric Tolbert, a community service technician for

DSS    who   supervised       about     90   visitations        between    Ivey    and

respondent-father, testified that while respondent-father does

well during the visits, respondent-father didn’t learn how to

bring Ivey under control when she’s uncooperative and “pretty

much   let   her   run    the   show[,]”        even    after   having    supervised
                                       -17-
visits for over two years.            Accordingly, we hold this finding of

fact is supported by clear, cogent and convincing evidence, and

overrule this argument.         See In re Williamson, 91 N.C. App. 668,

674, 373 S.E.2d 317, 320 (1988) (holding that where a trial

court’s    findings     of   fact   “are   supported     by   ample,   competent

evidence, they are binding on appeal, even though there may be

evidence to the contrary”).

     The trial court’s findings of fact regarding Ivey’s best

interest     reflect    that    the     court’s    conclusion    to    terminate

respondent-father’s parental rights is a reasoned decision based

upon the statutory factors listed in section 7B-1110(a).                      We

hold the trial court did not abuse its discretion in determining

it   would    be   in    the   best     interest    of    Ivey   to    terminate

respondent-father’s parental rights.

     For the foregoing reasons, we affirm the order terminating

the respondents’ parental rights to Joseph, Jacob and Ivey.

     Affirmed.

     Judges STEPHENS and DILLON concur.

     Report per Rule 30(e).